Citation Nr: 0201243	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  97-16 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.  The veteran had the following periods of 
active duty for training: 24 days between July 1976 and 
September 1976, 14 days between April 1977 and June 1977, 12 
days in June 1978, and 12 days between April 1980 and June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.  

Historically, the veteran submitted a claim for service 
connection for bilateral hearing loss in September 1996.  
When the RO initially evaluated the claim in January 1997, 
the RO determined service connection for right ear hearing 
loss was not well grounded and service connection for left 
ear hearing loss was denied.  By rating decision dated in May 
1997, service connection for right ear hearing loss was 
granted and evaluated as noncompensable; service connection 
for left ear hearing loss continued to be denied.  The 
veteran perfected his appeal in May 1997.  The Board reviewed 
the appeal in January 1999.  At that time, the Board granted 
service connection for left ear hearing loss and remanded the 
claim for a VA audiological examination to evaluate the 
veteran's service connected bilateral hearing loss.  The 
veteran underwent an examination in June 1999 and March 2001.  
By rating decision dated in October 1999, the RO evaluated 
the bilateral hearing loss as 10 percent disabling.  The RO 
continued the 10 percent evaluation in June 2001 after 
reviewing the results of the March 2001 VA examination.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level V or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level IV or better.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.85 Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86 (2001).

Service medical records reveal that the veteran underwent 
several audiological examinations while on active duty.  
Results from the veteran's entrance physical examination in 
October 1972 show pure tone thresholds measured in dB as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
No data
5
LEFT
20
15
55
No data
55

The report's summary of defects and diagnoses included "left 
ear hearing decrease."
The veteran continued to show high frequency hearing loss in 
his left ear and hearing in the normal range in his right ear 
when he was examined in January 1973.  When examined in 
November 1975 for release from active duty, the results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

An October 1979 letter from a Navy Commander indicates that 
the veteran failed to meet the physical standards for 
commissioning due to having defective bilateral auditory 
acuity.  When the veteran was examined in March 1980, the 
results of the audiometric examination were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
No data
No data
20
55
55
LEFT
No data
No data
0
55
55

Bilateral hearing loss was also observed in July 1980 when 
the veteran presented for a hearing evaluation and ear 
cleaning.

Post-service, Dr. G.V.M.P. reported in November 1996 that the 
veteran consistently showed a predominantly high frequency 
bilateral hearing loss over a seven-year period beginning in 
1985.  The veteran had a slight increase in bilateral hearing 
loss during that time.

The veteran underwent an April 1997 VA audiology examination 
with the following results in pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
10
60
65
65
LEFT
No data
10
30
40
75

The average pure tone threshold was 50 Hz on the right ear 
and 39 Hz on the left.  CNC speech audiometry demonstrated 
speech recognition scores of 76 percent bilaterally.  The 
diagnosis was right, moderate sensorineural loss and left, 
mild sensorineural loss.

On the authorized audiological evaluation in June 1999, pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
10
65
60
65
LEFT
No data
10
40
60
80

The pure tone average was 50 Hz for the right ear and 48 Hz 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent bilaterally.  The pertinent 
diagnosis was moderate sensorineural loss in the left ear and 
in the right ear.

On the authorized audiological evaluation in March 2001, pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
15
60
       
65
65
LEFT
No data
10
65
70
70

The pure tone average was 51 Hz for the right ear and 54 Hz 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 72 
in the left ear.

In August 1998 the veteran testified in a travel Board 
hearing.  The pertinent testimony is as follows:

The veteran does not function very well without his hearing 
aids because he does not hear very well.  (Transcript (T.) at 
pg.10)  He does not hear conversations clearly.  If you want 
to address the veteran, you must make him aware.  He has 
problems both in private life and in business.  He is a civil 
engineer by profession and his primary function at his 
present employer is marketing manager.  Communication with 
clients is very important.  The veteran must repeat back to 
clients what he thinks they have said to make sure he 
understands.  He has to carry special phones and special 
hearing equipment; all of his portable devices have to 
vibrate because he can not he them.  He can not hear phones 
ring.  (T. at pg. 11).  The veteran finds his inability to 
hear aggravating.  His wife accuses him of selective hearing.  
The primary issue is how his hearing loss affects his quality 
of life.  The veteran avoids situations where he can not 
hear.  Without hearing aids, he can not hear at all.  When he 
does wear hearing aids, it is difficult to hear at social 
events because everything is amplified including the 
background noise.  (T. at pg. 11).

II.  Analysis

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the RO has met the notice requirements 
of the VCAA.  In this regard, the RO initially advised the 
veteran of the rating criteria and what evidence was needed 
to show entitlement to an increased evaluation in excess of 
10 percent for bilateral hearing loss by supplemental 
statement of the case (SSOC) dated in February 2000.  The RO 
advised the veteran of what evidence had already been 
obtained in the May 1997 rating decision and subsequent 
SSOCs.  The RO also advised the veteran of the results of 
April 1997, June 1999, and March 2001 VA examinations in the 
May 1997 rating decision and subsequent SSOCs in November 
2000 and June 2001.  The Board finds that the claim has been 
adequately developed pursuant to the VCAA.  In this regard, 
there is no indication of the existence of any outstanding 
Federal government or other record that could substantiate 
the claim for an increased rating for bilateral hearing loss 
in excess of 10 percent.  Accordingly, the Board concludes 
that it may now enter a decision on the merits of these 
issues without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Increased Evaluation for Bilateral Hearing Loss

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that "staging" of ratings based on separate periods 
based on the facts found during the appeal period must be 
considered because the present claim is based on an initial 
assignment of a rating disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Using the results of the April 1997 audiometric examination, 
when the pure tone threshold average and the speech 
recognition score for the right ear are applied to Table VI, 
the numeric designation of hearing impairment is IV.  When 
the pure tone threshold average and speech recognition score 
for the left ear are applied to Table VI, the numeric 
designation of impairment is III.  When these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is 10 percent.  

When the results of the June 1999 audiometric examination are 
applied to Table VI, the numeric designation is IV for the 
right ear and III for the left ear.  When the numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is 10 percent.  Finally, using the results of the 
most recent examination audiometric examination dated in 
March 2001, when the pure tone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI, the numeric designation of hearing impairment is 
IV.  When the pure tone threshold average and speech 
recognition score for the left ear are applied to Table VI, 
the numeric designation of impairment is V.  When these 
numeric designations for the left and right ears are again 
applied to Table VII, the percentage of evaluation for 
hearing impairment remains 10 percent. Therefore, the Board 
finds that the veteran's hearing disability continues to be 
10 percent.  In this circumstance, there is no approximate 
balance of positive and negative evidence concerning the 
level of disability for and against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application.  
The record demonstrates that the veteran's disability has 
remained the same level in terms of compensation rates 
throughout the appeal period.  Accordingly, he is not 
entitled to staged ratings.  


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

